Sanders, J.
(dissenting) — No amount of judicial circumlocution should be allowed to undo what the people have done through exercise of their ultimate and most fundamental organic power to amend the constitution. In the form of the 62nd amendment the voters repealed the Governor’s line item veto and substituted a much more limited power in its place: the power to veto a whole bill, an entire "section” or an "appropriation item.” But the majority would have us believe it thinks better than the people who amended the constitution, and assures us it is much fairer than the Legislature in the discharge of the uniquely legislative prerogative to draft bills by designated section.
*335I am sorely tempted to rest my case by simply inviting the readers’ comparison of the original text with the amendment which supplanted it to test the majority’s claim that the 62nd amendment did not, after all, repeal the Governor’s line item veto. Majority at 322.
Original text (prior to amendment):
If any bill presented to the governor contain several sections or items, he may object to one or more sections or items while approving other portions of the bill ....
Wash. Const, art. Ill, § 12 (emphasis added).
Sixty-second amendment:
If any bill presented to the governor contain several sections or appropriation items, he may object to one or more sections or appropriation items while approving other portions of the bill: Provided, That he may not object to less than an entire section, except that if the section contain one or more appropriation items he may object to any such appropriation item or items.
Wash. Const, art. Ill, § 12 (amend. 62) (emphasis added).
I submit the "sections” referenced in the 62nd amendment are those "sections” exactly as enacted by the Legislature (not by a majority of this court). This is true because the constitutional text expressly references sections in "any bill presented to the governor” and it is the Legislature which presents bills to the Governor, not this court. At that point the Governor may constitutionally veto the entire section if he likes; however, unlike his prerogative prior to the adoption of the 62nd amendment, he may not go within the section and strike out that which displeases him, thereby potentially subverting the legislative intent through whatever corrupted text which may remain.
To this general rule there is but a single constitutional exception which pertains to "appropriation items.” Such an item, although less than a section, may be constitutionally vetoed by the Governor; however, the item must be of *336an "appropriation” for the veto to survive the constitutional test. But once again, even in this regard, the majority enlarges the power of the Governor at the expense of the Legislature, and, more importantly, at the expense of the citizens of this state who previously determined the exact line of demarcation through ratification of the 62nd amendment.
First, regarding the scope of the section veto, I would follow our most recent opinion17 and respect the constitutional prerogative of the Legislature to designate its own bill sections. Second, on the scope of the "appropriation item” veto, I would again follow the constitutional mandate which limits such veto to an appropriation item. Accordingly, I would not allow the Governor to use the "appropriation item” veto to separately veto provisos which appropriate nothing yet are less than a section.
The facts before us require the resolution of but two simple issues arising from the text of the 62nd amendment: (1) what is a "section,” and (2) what is an "appropriation item.”

A. Section Vetoes

In Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 763 P.2d 442 (1988) CMotorcycle), this court made a deliberate, well-reasoned decision recognizing the definition of "section” exactly as it is used in the text of the constitutional amendment. But today the majority overrules that definition contrary to the constitutional text, and, moreover, provides an unworkable substitute for that text in the process.18
The constitution allows the Governor to veto a "section” of legislation, nothing less. Const, art. Ill, § 12 (amend. 62). The constitution references "section” exactly as presented to the Governor by the Legislature on the face of *337the bill ("If any bill presented to the governor contain several sections . . . .” (emphasis added)). The constitution recognizes the Legislature has the exclusive constitutional authority to write and pass its bills in any form it chooses. Const, art. II, § 1 (amend. 72). And this court unambiguously agreed in Motorcycle that the Legislature has the constitutional prerogative to designate "sections” in its legislation, 111 Wn.2d at 678, and that the constitutional text relating to section vetoes referenced sections in bills as passed by the Legislature. The majority acknowledges the holding in Motorcycle. Majority at 318-19. (Motorcycle "held whatever the Legislature deems to be a section will be held to be a section” for section veto purposes.) But here the Governor attempted to veto language that was less than a legislatively designated "section.” The clear text of the constitution simply does not allow this court to substitute its will in that regard for the Legislature’s. Compare CLEAN v. State, 130 Wn.2d 782, 814-15, 928 P.2d 1054, 1070 (1996) (Talmadge, J., concurring) ("[W]e give considerable deference to the Legislature’s designation of sections subject to the veto power. . . .” (citing Motorcycle)).
Stare decisis requires "[o]nce this court has decided an issue of state law, that interpretation is binding until we overrule it.” Hamilton v. Department of Labor & Indus., 111 Wn.2d 569, 571, 761 P.2d 618 (1988).19
Were the majority to overrule Motorcycle, it would be required to convincingly demonstrate Motorcycle is clearly wrong as the integrity of our system and of this court requires such a showing. See In re Stranger Creek, 77 Wn.2d 649, 652, 653, 466 P.2d 508 (1970) ("the importance of continuity in the law and the necessity of respect for precedent if we are to remain a society of laws and not of men . . . requires a clear showing that an established rule is incorrect and harmful before it is abandoned”).
*338But the majority does not because it cannot, i.e., Motorcycle was correctly decided in the first instance. Motorcycle faithfully follows the voters’ directive in constitutional amendment 62. As Motorcycle held, when the voters amended the constitution to limit the gubernatorial partial veto in 1974 the intention from that point forward was "section” would mean legislatively designated section. 111 Wn.2d at 679-80. This holding was based on the court’s thorough analysis of the events leading up to the amendment. 111 Wn.2d at 672. In particular Motorcycle noted in the 1950’s and 1960’s the Governor began vetoing less than a legislatively designated nonappropriation section with increasing frequency. 111 Wn.2d at 671. The people of Washington viewed this expanded use as throwing the balance of power between the executive and legislative branches "out of kilter and they reacted directly” by passing the 62nd amendment. 111 Wn.2d at 675.20 In Motorcycle this court held the Legislature has the sole prerogative to determine the contents of a section and that this is exactly "what the people meant” to accomplish when they ratified the 62nd amendment. 111 Wn.2d at 679. Compare CLEAN v. State, 130 Wn.2d 782, 814, 928 P.2d 1054, 1069 (1996) (Talmadge, J., concurring) ("[T]his Court has been exceedingly reluctant, and properly so, to intrude upon the decisionmaking process of a coordinate branch of state government.”). Nothing has changed since Motorcycle other than some of the members of this court.
Motorcycle also buttressed its opinion by recognizing the need for a predictable, easy-to-follow rule. It noted that the earlier "separate subject test” (which the majority now resuscitates) forced the court to engage in a subjec*339tive case-by-case determination with no standard to predict whether or not any particular partial veto would be upheld or struck down. Motorcycle, 111 Wn.2d at 678. Motorcycle rejected the separate subject test as a source of "continued frustration” which provided no guidelines to judges or legislators, "sending mixed and confusing signals to our governors” and "render[ing] predictability virtually impossible.” 111 Wn.2d at 678-81. We there declared the separate subject test "discredited,” "unworkable,” and deemed its further use would only perpetuate error. Id.21 Thus, also in the name of predictability, Motorcycle abandoned the subjective subject test in favor of a clear and certain rule springing from the language of the constitution itself.
But the majority overtly ignores the legislative section designation claiming it subjectively discerns legislative manipulation to circumvent the Governor’s veto. Majority at 320. Are not "[s]uch unsupported assertions [ ] insulting to the men and women of the Legislature attempting in good faith to serve the people”? CLEAN v. State, 130 Wn.2d at 817 (Talmadge, J., concurring). Moreover, not even the Governor claimed he exercised his veto to block an attempt to manipulate but rather to correct perceived legislative mistakes. Governor’s Veto Message, Laws op 1994, chs. 143, 249. More fundamentally, if the Legislature "manipulates,” is it not its constitutional prerogative to do just that? All legislation is, in a sense, a giant exercise of manipulating the legal rights of the citizen.
The majority states, "We decline to abandon our constitutional responsibility to referee disputes between the branches.” Majority at 320. This is welcome news as long as the referee applies the constitutional rulebook *340without using his own "palpable attempt at dissimulation.” Majority at 320. Such is not the court’s prerogative—although it is certainly the Legislature’s prerogative—to designate bill sections. It is only the Legislature, not the majority of this court, which is constitutionally empowered to draft, in any form it sees fit, the "bill presented to the governor . . . .” Amendment 62. It is a strange reading of CLEAN v. State, 130 Wn.2d at 817 (Tal-madge, J., concurring) which supports any analogy between the Legislature’s right to deal with emergencies by appropriate legislation exempt from referendum under Const, art. II, § 1(b) and the absolute prerogative of the Legislature to draft sections in any bill presented to the Governor. Compare Majority at 320.

B. "Appropriation Item” Vetoes

The majority once again resurrects the repealed line item veto by calling it an "appropriation item,” when there is no "appropriation” about the item.
I rest my case that an "appropriation item” necessarily includes an "appropriation” upon the plain text of the constitutional provision, the plain meaning of the words, and the overwhelming weight of authority from this jurisdiction and others. As noted our constitution expressly allows the Governor to veto (1) entire bills; (2) whole bill sections; and (3) appropriation items. Const, art. Ill, § 12 (amend. 62). But the majority today impermissibly enlarges the executive’s constitutional "appropriation item” veto to allow the Governor to veto nondollar provisos which are less than a section, yet not an "appropriation” of anything. An "appropriation item” is a dollar amount appropriated for a specified purpose. Nondollar provisos are not appropriation items and are not subject to item veto unless they, at the least, contain an appropriation item.
The majority does not define "appropriation item.” The closest the majority comes to definition is cryptically noting that appropriation items are "full subsections of the *341section of an appropriations bill.” Majority at 323 n.8.22 This definition identifies less than a section yet not necessarily an appropriation item—because a subsection may not appropriate anything.
The majority holds appropriation items "should extend to nondollar provisos in appropriations bills.” Majority at 329. However, this holding is not limited to "appropriation items” as is the constitutional text. Some may be an "item;” however, the item veto power was repealed by constitutional amendment. Now only an "appropriation item” will suffice.
For example, the majority allows the Governor to separately veto a provision stating that the state patrol may issue vehicles only to commissioned officers. Majority at 325. This is not an "appropriation” of anything and, hence, cannot be an "appropriation item.”
As the majority explains, the voters’ principal purpose in enacting amendment 62 was to eliminate the Governor’s expanded veto practice by restoring the veto to pre-1960 status. Majority at 322. But what the majority fails to admit is prior to 1960 the Governor’s use of the appropriation veto was strictly limited to dollar amounts appropriated for a specific purpose.23 The amendment’s purpose was simply to restrict the Governor’s item veto to dollar amounts.
This purpose is also affirmed by unambiguous statements of the 62nd amendment’s sponsors made on the Senate floor just prior to its passage. Senate Journal, 43d Legis., 3d Ex. Sess. at 116 (1974). (Senator Dore: *342"When referring to appropriation item in the bill you are talking about a dollar amount.” Senator Grant: "That is correct. . . .”).24 The majority cites this colloquy while dismissing it as " 'not necessarily indicative of legislative intent’ .” Majority at 326-27 (quoting Spokane County Health Dist. v. Brockett, 120 Wn.2d 140, 154-55, 839 P.2d 324 (1992)). However, Senate floor colloquies are generally used to divine intent (see Howell v. Spokane & Inland Empire Blood Bank, 114 Wn.2d 42, 51, 785 P.2d 815 (1990)) and in particular the very colloquy in question was favorably used by this court to understand the scope of the item veto in Washington Fed’n of State Employees v. State, 101 Wn.2d 536, 543-44, 682 P.2d 869 (1984). Astoundingly, early on the majority favorably cites the same colloquy but in support of a different proposition to reach the result it prefers. Majority at 322.
That "appropriation item” means a dollar appropriation and not an isolated nondollar proviso is further supported by the great weight of authority. By most ordinary accounts appropriation item means a dollar amount, for a stated purpose. See Blacks Law Dictionary 832 (6th ed. 1990) ("An 'item’ in an appropriation is an indivisible sum of money dedicated to a stated purpose.”).
By comparison the majority holds: "Nondollar provisos must be 'appropriation items’ under the constitution, as the rationale for application of the line item veto to dollar provisos applies with equal force to nondollar provisos.” Majority at 327. But amendment 62 repealed the line item veto! The majority claims the two basic purposes for an appropriation item veto are: (1) to restrain unnecessary expenditures; and (2) to allow the Governor to avoid pork-barrel spending. Majority at 323. Allowing the Governor to veto nondollar clauses as appropriation items advances neither. But defining appropriation item as a dollar *343amount fits perfectly with both purposes. Moreover, limiting the item veto to dollar amounts (and, at the most, provisos which go with them) assures each appropriation item veto will reduce unnecessary spending. The "appropriation item” veto must affect spending, otherwise it is simply a resurrection of the repealed item veto.
Further, any term allocating constitutional power implicates the strict and constitutionally mandatory separation of powers which check and balance the power of the opposing branch. But today’s majority upsets the mandatory constitutional balance by significantly increasing the Governor’s veto power at the expense of the Legislature’s power to enact legislation as it sees fit. As one court correctly stated, "when the Governor takes part in appropriation procedures [by using the line item veto], he is participating in the legislative process and the language conferring such authority is to be strictly construed.” State ex rel. Cason v. Bond, 495 S.W.2d 385, 392 (Mo. 1973). Yet this majority allows the Governor to remove all legislatively imposed restrictions on appropriations without affecting the appropriation, thereby retaining the entire appropriation for his purposes, not the Legislature’s. Even the majority acknowledges that such Legislative directives may be "legitimate expression[s] of the Legislature’s oversight function over agencies and programs.” Majority at 325. But the majority defeats this legitimate legislative function.
The majority asserts appropriate inclusion of nondollar subsections in appropriation items under the pretense that this is consistent with the practice of other states. Majority at 329-30. This is misleading. The few states and cases the majority references are not necessarily on point. For example, the discussion of the New Mexico case omits the distinguishing fact that the New Mexico constitution allows the governor to veto "part or parts, item or items, of any bill appropriating money. . . .” N.M. Const, art. IV, § 22. As the New Mexico high court explained, by adopting broader language referring to part or parts, the *344constitutional convention "specifically rejected a proposal which limited the partial veto to items of appropriations.” State ex rel. Sego v. Kirkpatrick, 86 N.M. 359, 524 P.2d 975, 980 (1974). Further, the majority declines to acknowledge that nearly every court which has addressed this issue, including the United States Supreme Court, has defined "appropriation item” as a dollar amount. See Bengzon v. Secretary of Justice, 299 U.S. 410, 414-15, 57 S. Ct. 252, 81 L. Ed. 312 (1937) ("An item of an appropriation bill obviously means an item which in itself is a specific appropriation of money, not some general provision of law which happens to be put into an appropriation bill.”).25
The majority’s true grievance appears to be the Legislature’s use of nondollar instructions in appropriation bills. The majority claims this practice may violate the single subject rule’s prohibition against substantive legislation in appropriation bills. Majority at 328 n.ll (citing Const. art. II, § 19). However, if the Legislature violates Const. art. II, § 19’s prohibition against multisubject legislation, the clause at issue is Const, art. II, § 19, not the veto clause.
In sum, amendment 62 limits the Governor’s section veto to sections designated by the Legislature, not "sections” as a majority of this court would choose to legislate them. Similarly amendment 62 limits appropriation item vetoes to items of "appropriation.” Simple text, ample precedent, and common sense require this result. I dissent.

 Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 763 P.2d 442 (1988).


 When reading the constitution, words should be given their plain and ordinary meaning. Westerman v. Cary, 125 Wn.2d 277, 288, 892 P.2d 1067 (1994).


 See also Planned Parenthood v. Casey, 505 U.S. 833, 854, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992) ("we recognize that no judicial system could do society’s work if it eyed each issue afresh in every case that raised it.”).


 On the issue of balance between the executive and legislative powers, it is valuable to recall that Washington Fed’n of State Employees v. State, 101 Wn.2d 536, 546, 547, 682 P.2d 869 (1984) eliminated the affirmative-negative test and tipped the balance in the Governor’s favor as the Governor gained the ability to veto "without judicial review.” Motorcycle restored the balance by recognizing the Legislature’s constitutional power to define section. Today’s majority destroys this check and balance against greater power in the executive by granting the Governor power not granted by the constitution itself to veto less than a section, as well as expanding the Governor’s item veto to include nondollar provisos separate from "appropriation items.”


 It is relevant to note that the trend of searching for a clear rule, which could guide the legislative and executive branches, began in 1984 when we abandoned another subjective test relating to the veto power and instead chose a bright-line rule. Washington Fed’n, 101 Wn.2d at 546 (abandoning the affirmative-negative test). Motorcycle continued the trend by placing a high value on predictable, easy-to-follow rules.


 I note the majority’s inconsistency in defining the term according to legislative subsection labels while it fervently rejects legislative labels in defining "section” above.


 Between 1933 and 1960 Washington Governors vetoed 196 full items of monetary appropriation along with adjacent language describing or limiting the manner in which the amount could be spent. Timothy P. Burke, The Partial Veto Power: Legislation by the Governor, 49 Wash. L. Rev 603, 616 (1974). During the same period, only once did the governor veto the language directing how an appropriation should be spent without vetoing the appropriation itself. Id. at 616.


 The uncited portion of the colloquy contains the following: Senator Lewis: The Governor "could not veto out in an appropriation bill the statement of intent or objective of the legislature without vetoing also the dollar amount.” Senate Journal, 43d Legis., 3d Ex. Sess. 89 (1974).


 Also see Thompson v. Graham, 481 So. 2d 1212, 1215 (Fla. 1985) (citing Bengzon rule); Caldwell v. Meskill, 164 Conn. 299, 320 A.2d 788 (1973) (citing Bengzon rule); Commonwealth v. Dodson, 176 Va. 281, 11 S.E.2d 120, 127 (1940) ("An item in an appropriation bill is an indivisible sum of money dedicated to a stated purpose.”); Green v. Rawls, 122 So. 2d 10, 16 (Fla. 1960) (an item of appropriation is a "specified sum of money . . . for a specified purpose”); Cenarrusa v. Andrus, 99 Idaho 404, 582 P.2d 1082, 1090 (1978) (item means "item[ ] of appropriation of money”); Fulmore v. Lane, 104 Tex. 499, 140 S.W. 405, 409 (1911) ("An item in an appropriation bill is an indivisible sum of money dedicated to a stated purpose.”); State ex rel. Cason v. Bond, 495 S.W.2d 385, 392 (Mo. 1973) (item "refers to a separable sum of money appropriated. It does not refer to words, phrases or sentences which express purposes or conditions with reference to the appropriation made.”).